REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1,4-20 and 23-39 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1,4-20 and 23-39 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and 20:  
 	“wherein said identifying of said key activated is based on a key activation signal received at said processing system, wherein said key gets activated upon receiving a keystroke from said user and sends said key activation signal to said processing system upon activation, wherein said identifying of said sensor activated is based on a sensor activation signal received at said processing system, wherein said sensor gets activated when a keystroke is provided with a finger with which said sensor is associated and said sensor sends said sensor activation signal to said processing system upon activation; and assigning a first set of elements of an Indic language and a first set of special functions to said one or more keys of said keyboard, and a second set of elements of said Indic language and a second set of special functions to said one or more sensors.” See [035] of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692